As filed with the Securities and Exchange Registration No. 333-28755 Commission on June 29, 2017 Registration No. 811-05626 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 65 [X] AMENDMENT TO REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] Post-Effective Amendment No. 430 [X] (Check appropriate box or boxes.) Separate Account B (Exact Name of Registrant) Voya Insurance and Annuity Company (Name of Depositor) 909 Locust Street Des Moines, Iowa 50309 (Address of Depositor’s Principal Executive Offices) (Zip Code) (770) 980-5100 (Depositor’s Telephone Number, including Area Code) J. Neil McMurdie, Senior Counsel Voya Insurance and Annuity Company One Orange Way, Windsor, Connecticut 06095-4774 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [X] on July 5, 2017, pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on , pursuant to paragraph (a)(1) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Title of Securities Being Registered: Deferred Combination Variable and Fixed Annuity Contract PART A INFORMATION REQUIRED IN A PROSPECTUS The Prospectus dated May 1, 2017, is incorporated into Part A of this Post-Effective Amendment No. 65 by reference to Registrant’s filing under Rule 485(b) as filed on April 19, 2017. VOYA ARCHITECT® VOYA GOLDENSELECT ACCESS® VOYA GOLDENSELECT DVA PLUS® VOYA GOLDENSELECT ESII® VOYA GOLDENSELECT GENERATIONS® VOYA GOLDENSELECT LANDMARK® VOYA GOLDENSELECT LEGENDS® VOYA GOLDENSELECT OPPORTUNITIES® VOYA GOLDENSELECT PREMIUM PLUS® WELLS FARGO VOYA LANDMARK WELLS FARGO VOYA OPPORTUNITIES DEFERRED COMBINATION VARIABLE AND FIXED ANNUITIES issued by Voya Insurance and Annuity Company and its Separate Account B Supplement Dated July 5, 2017 This supplement only affects you if you purchased the Minimum Guaranteed Income Benefit Rider with Form Numbers GA-RA-1047, GA-RA-1047(REV),
